Opinion filed May 20, 2010




                                             In The


   Eleventh Court of Appeals
                                          ___________

                                     No. 11-09-00258-CR
                                         __________

                      TRISTA CHERIE DELACRUZ, Appellant

                                                V.

                                STATE OF TEXAS, Appellee


                             On Appeal from the 266th District Court

                                      Erath County, Texas

                                 Trial Court Cause No. CR13057


                             MEMORANDUM OPINION
       The jury convicted Trista Cherie DeLaCruz of delivery of 4 or more grams but less than 200
grams of methamphetamine. The jury assessed her punishment at confinement for seven years. We
dismiss.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is supported
by a brief in which counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous. Counsel has provided appellant
with a copy of the brief and advised appellant of her right to review the record and file a response
to counsel’s brief. Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford
v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137
(Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
       Appellant requested and received numerous extensions of time in which to file her response.
On May 14, 2010, she filed in this court a letter stating that she would not be filing a response.
       Following the procedures outlined in Anders, we have independently reviewed the record,
and we agree that the appeal is without merit. We note that counsel has the responsibility to advise
appellant that she may file a petition for discretionary review by the Texas Court of Criminal
Appeals. Ex parte Owens, 206 S.W.3d 670 (Tex. Crim. App. 2006). Likewise, this court advises
appellant that she may file a petition for discretionary review pursuant to TEX . R. APP . P. 66.
Black v. State, 217 S.W.3d 687 (Tex. App.—Eastland 2007, no pet.).
       The motion to withdraw is granted, and the appeal is dismissed.




                                                              PER CURIAM


May 20, 2010
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                 2